Title: To Benjamin Franklin from Samuel Huntington, 2 March 1781
From: Huntington, Samuel
To: Franklin, Benjamin


Sir,
Philadelphia, March 2. 1781
You will receive herewith enclosed, the Copy of a Resolve of Congress of the 27th Ulto, expressing the high Sense that they entertain of the distinguished Bravery and military Conduct of Captain John Paul Jones.
Conformable to the enclosed Resolve, you will please to communicate to his most Christian Majesty, the high Satisfaction Congress have received from the Information of Mr de Sartine, that the Conduct & gallant Behavior of Captain Jones have merited the Attention of his most Christian Majesty, and that his Majesty’s Offer of adorning Captain Jones with the Cross of military Merit is highly acceptable to Congress—
I have the Honor to be, with very high Respect & Esteem sir Your most obedient & most humble Servant
Sam. Huntington President
The Honorable Benjamin Franklin Esqr(Duplicate)
 
Endorsed: Letter from President of Congress Mar. 2, 1781 Approbation of the Honour conferr’d on J.P. Jones—
